Citation Nr: 0509048	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of VA benefits.


REPRESENTATION

Appellant represented by:	John Lee Nord, agent for the 
appellant 


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1945 to December 
1945.  He died on January [redacted], 1993.  

The appellant claims that she is the surviving spouse of the 
veteran.  The record reflects that another individual was 
previously named the surviving spouse of the veteran and 
receives VA benefits therefor.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the RO 
which denied the appellant's claim of entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of VA benefits.

The Board notes that in the January 29, 2002, letter from the 
RO to the appellant, notifying her of the denial of her 
claim, the RO informed the appellant that she had one year to 
appeal the decision.  In contrast, the statement of the case, 
issued on October 9, 2003, identified the case as one 
involving a simultaneously contested claim and informed the 
appellant that she had 30 days within which to file her 
substantive appeal.  Cf. 38 U.S.C.A. § 7105A; 38 C.F.R. § 
19.100 et seq.; 38 C.F.R. § 20.500 et seq. concerning 
simultaneously contested claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004 the Board remanded this matter to the RO to 
schedule the appellant for a hearing at the RO before a 
Veterans Law Judge.  In a September 2004 letter addressed to 
the appellant, the RO indicated that she had been scheduled 
for a videoconference hearing at the RO in October 2004.  In 
March 2005 the appellant's representative submitted a Motion 
for Videoconference Hearing, indicating that the appellant 
was never notified of the October 2004 videoconference 
hearing and requested that another date be set for a hearing.  
By March 24, 2005 decision, the Board found that good cause 
had been shown and granted the appellant's Motion.

To ensure full compliance with due process requirements, the 
case is remanded for the following action:

The RO should schedule a videoconference 
hearing for the appellant at the RO.  In 
scheduling the hearing, the RO should 
consider whether the procedures for 
simultaneously contested claims should be 
used.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


